DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/22/2022 has been entered. Claims 1-4,11-14, 16 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim 1 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (KR 20180110269 A, citations corresponding to provided English translation copy) in view of Lin (K. Lin and Y. E. Wang, "Real-time DSP for reflected power cancellation in FMCW radars," IEEE 60th Vehicular Technology Conference, 2004. VTC2004-Fall. 2004, 2004, pp. 3905-3907 Vol. 6, doi: 10.1109/VETECF.2004.1404809.).

Regarding claim 1, CHOI discloses [Note: what CHOI fails to disclose is strike-through]
A low range altimeter (LRA) (FIG. 5, depicts a radar apparatus; Description, 3rd paragraph, “FMCW radar units can be used in water gauges and tachometers in altimeter tanks of aircraft.”), comprising: 
a transmitter (FIG. 5, AT1) including a signal generator (FIG. 5,  322), a first node (FIG. 5 first node between 323 and 322, the node closest to the PA 323), and a power amplifier (Fig. 5, 323), the signal generator configured to produce a frequency modulated continuous wave signal (Page 2, lines 26-27, “For example, the radar apparatus 100 may be a Frequency Modulation Continuous Wave (FMCW) radar apparatus), the first node coupled between the signal generator and the power amplifier (FIG. 5, the first node (i.e. first node between 323 and 322, the node closest to the PA 323) is coupled between signal generator 322 and 323); 
a receiver (FIG. 5, AT2) including a low-noise amplifier (Fig. 5, 331), a mixer (FIG. 5, 332), and an analog-to-digital converter (FIG. 5, 334); the mixer coupled between the low-noise amplifier, the first node, and the analog-to-digital converter (FIG. 5  depicts the mixer 332 coupled between the LNA 331, “the first node” (i.e. first node between 323 and 322, the node closest to the PA 323), and the ADC 334); 
at least one antenna (FIG. 5, AT1, AT2), the transmitter configured to transmit a first signal via the at least one antenna (FIG. 5, AT1), the receiver configured to receive a second signal via the at least one antenna (FIG. 5, AT2), the first signal being a transmitted signal and the second signal being a received signal (FIG. 5 depicts a radar apparatus, therefore, the first signal is a transmitted signal the second signal is a reflected version of the transmitted signal received at the receiver); 
an active leakage cancellation circuit (FIG. 5, leakage signal removal circuit 340) including a digital-to-analog converter (FIG. 5, DAC, 344), a variable attenuator (FIG. 5, filter 342 acts as a variable attenuator according to Page 4, Paragraph 11, “The controller 349 controls the filter 342, the phase shifter 347, And the amplifier 348. In his case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.” Therefore, the gain of filter 342 is controlled and thus the filter 342 acts as a variable attenuator), a phase shifter (FIG. 5, phase shifter 347), and an additional amplifier (FIG. 5, LNA 348), the transmitter exiting to the active leakage cancellation circuit in front of the power amplifier (FIG. 5 depicts the transmitter signal existing from a second node (the second node being the node closes to the signal generator 322) in front of the PA 323 to the leakage cancellation circuit 340) by which the active leakage cancellation circuit is configured to receive a portion of the transmitted signal from the transmitter (Fig. 5 depicts the circuit 340 receives a portion of the transmitted signal from the transmitter from the second node in the transmitter portion (the second node being the node closes to the signal generator 322)), 
the active leakage cancellation circuit configured to adjust a gain and a phase of the portion of the transmitted signal to generate a cancellation signal by the variable attenuator, the phase shifter, and the additional amplifier (FIG. 3 depicts an amplifier 348 and phase shifter 347 and filter 342 which adjust the gain and phase of the portion of the transmitted signal to generate a cancellation signal; Page 4, Paragraph 11, the controller 349 controls the filter 342, the phase shifter 347, And the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.”; Page 4, paragraph 5,  “The phase shifter 247 can adjust the phase of the clutter and the leakage signal of the radio frequency. By way of example, the phase shifter 247 may invert the phase of the clutter and leakage signal of the radio frequency by 180 °), the additional amplifier (FIG. 5, LNA 348) provided after the variable attenuator and the phase shifter (FIG. 5, LNA 348 is provided after the “variable attenuator” 342 and phase shifter 347), the active leakage cancellation circuit entering the receiver the cancellation signal into the receiver to reduce leakage observed in the received signal (FIG. 5 depicts the active leakage cancellation circuit entering the receiver behind LNA 331 by which it is injecting the cancellation signal into the receiver); and  
a microcontroller unit (MCU) (Fig. 5, controller 349), the MCU configured to: 
measure a static leakage reading from the analog-to-digital converter (Page 4, Paragraph 11, “The controller 349 may receive the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1) from the sensing circuit 341. The controller 349 can detect whether there is a clutter and a leakage signal in the digital signal corresponding to the (N + 1) -th cycle (CYC_N + 1).”); 
determine one or more gain adjustments for the variable attenuator and one or more phase adjustments for the phase shifter based on the static leakage reading (Page 4, Paragraph 11, “When the controller 349 detects the clutter and the leakage signal from the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1), the controller 349 controls the filter 342, the phase shifter 347, and the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal can be removed.” The phase shifter is also controlled via the microcontroller where the phase of the shifter is adjusted according to Page 4, paragraph 5,  “The phase shifter 247 can adjust the phase of the clutter and the leakage signal of the radio frequency. By way of example, the phase shifter 247 may invert the phase of the clutter and leakage signal of the radio frequency by 180 °.”; where, “determining one or more gain adjustments” is inherently done when performing the adjusting); and 
cause the variable attenuator to adjust the gain and cause the phase shifter to adjust the phase for generating the cancellation signal (Page 4, Paragraph 11, “When the controller 349 detects the clutter and the leakage signal from the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1), the controller 349 controls the filter 342, the phase shifter 347, and the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.” The phase shifter is also controlled via the microcontroller where the phase of the shifter is adjusted according to Page 4, paragraph 5, “The phase shifter 247 can adjust the phase of the clutter and the leakage signal of the radio frequency. By way of example, the phase shifter 247 may invert the phase of the clutter and leakage signal of the radio frequency by 180 °.”).

Lin discloses, 
the active leakage cancellation circuit entering the receiver in front of the low noise amplifier  (FIG. 1 depicts the leakage cancellation circuit entering in front the LNA) by which the active leakage cancellation circuit is configured to inject the cancellation signal into the receiver to reduce leakage observed in the received signal (FIG. 1 depicts the leakage cancellation circuit entering in front the LNA, by which it is injected into the receiver;  Measured Results, second paragraph, “Fig. 3 shows in the single tone case, the adaptive cancellation scheme realized more than 45 dBc cancellation. Fig.3 (a) indicates that, before the leakage canceller works, the power level at receiver branch is -2.67 dBm, at 26.73 GHz. In Fig.3 (b), we can see, after the canceller executes, the power at receiver branch goes down dramatically to -51.33 dBm.”). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the feature of: the active leakage cancellation circuit entering the receiver in front of the low noise amplifier by which the active leakage cancellation circuit is configured to inject the cancellation signal into the receiver to reduce leakage observed in the received signal. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI discloses a circuit where the leakage cancellation signal is being injected after the LNA in the receiver. LIN is being shown to show that the leakage cancellation signal can be injected into receiver in front of the LNA in the receiver. Such a modification to the design on CHOI would be obvious as the leakage cancellation signal can be amplified according to the strength needed to  reduce the leakage observed in the receiver. Such a design would also be more efficient in the case of a single TX/RX antenna design using a circulator. Thus, it would been obvious to modify CHOI with Lin to incorporate the feature above to create a more optimized system. 

Regarding claim 2, CHOI further discloses
The LRA of Claim 1, the at least one antenna including a transmitting (TX) antenna coupled to the transmitter (FIG. 5, AT1), the at least one antenna including a receiving (RX) antenna coupled to the receiver (FIG. 5, AT2), the leakage observed from the transmitting antenna by the receiving antenna (FIG. 5 depicts the leakage observed from the transmitting antenna to the receiving antenna; Page 3, paragraph 7, “The receiving circuit 230 may add the received output clutter and the leakage signal and the received signal.”).



Regarding claim 3, the combination of CHOI and Lin discloses 
The LRA of Claim 1. However, CHOI fails to disclose, the at least one antenna including a combination transmitting and receiving (TX/RX) antenna coupled to the transmitter and the receiver.
Lin discloses, 
the at least one antenna including a combination transmitting and receiving (TX/RX) antenna coupled to the transmitter and the receiver (FIG. 1 depicts a combination TX/RX antenna used for both transmission and reception).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the feature of: the at least one antenna including a combination transmitting and receiving (TX/RX) antenna coupled to the transmitter and the receiver. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI fails to disclose, the at least one antenna including a combination transmitting and receiving (TX/RX) antenna coupled to the transmitter and the receiver. LIN is being shown to show that the radar apparatus with the leakage cancellation circuit can include just a single TX/RX antenna. Such a design modification to CHOI’s design would be obvious as transceivers often use single TX/RX circuit design in the art to reduce component parts. Thus, it would been obvious to modify CHOI with Lin to incorporate the feature above to create a more compact system. 

Regarding claim 4, the combination of CHOI and Lin discloses 
The LRA of Claim 3. However, CHOI fails to disclose, further comprising: a radio frequency (RF) circulator-based duplexer positioned between the transmitter, the receiver, and the combination TX/RX antenna, the leakage observed through the RF circulator-based duplexer in addition to the received signal.

Lin discloses, 
a radio frequency (RF) circulator-based duplexer positioned between the transmitter, the receiver, and the combination TX/RX antenna (FIG. 1 depicts a circulator positioned between the transmitter, receiver and the Antenna (i.e. TX/RX antenna), the leakage observed through the RF circulator-based duplexer in addition to the received signal (FIG. 1 depicts that the leakage is observed through the circulator and the receiver (leakage is inherently observed at the receiver).


It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the feature of: further comprising: a radio frequency (RF) circulator-based duplexer positioned between the transmitter, the receiver, and the combination TX/RX antenna, the leakage observed through the RF circulator-based duplexer in addition to the received signal. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI fails to disclose, further comprising: a radio frequency (RF) circulator-based duplexer positioned between the transmitter, the receiver, and the combination TX/RX antenna, the leakage observed through the RF circulator-based duplexer in addition to the received signal. LIN is being shown to show that the radar apparatus with the leakage cancellation circuit can include just a single TX/RX antenna design the use of circulator positioned between the transmitter, receivers and TX/RX antenna. Such a design modification to CHOI’s design would be obvious as transceivers often use single TX/RX circuit design in the art to reduce component parts and the use of a circulator coupled between the transmitter and receiver portions would be necessary to inject the leakage cancellation signal from the transmitter into the receiver. Thus, it would been obvious to modify CHOI with Lin to incorporate the feature above to create a more optimized system feasible with the use of a single TX/RX antenna design. 


Regarding claim 11, CHOI further discloses
The LRA of Claim 1, the adjustment to gain and phase being synchronized with a frequency sweep of the signal (Page 4, Paragraph 11, “When the controller 349 detects the clutter and the leakage signal from the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1), the controller 349 controls the filter 342, the phase shifter 347, and the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.”; therefore each cycle is tantamount to “frequency sweep” where the gain and phase are synchronized with the cycle).

Regarding claim 12, the combination of CHOI and Lin discloses
The LRA of Claim 1. However, CHOI fails to disclose the active leakage cancellation circuit comprising: a vector modulator configured to adjust the in-phase and quadrature (I and Q) of the transmitted signal.

Lin discloses, 
	the active leakage cancellation circuit (FIG. 1, dotted lines around the LO) comprising: a vector modulator (FIG. 2 depicts a vector modulator) configured to adjust the in-phase and quadrature (I and Q) of the transmitted signal (FIG. 1 depicts phase adjustments being made to the I and Q channels of the transmitted signal).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the feature of: the active leakage cancellation circuit comprising: a vector modulator configured to adjust the in-phase and quadrature (I and Q) of the transmitted signal. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI fails to disclose, the active leakage cancellation circuit comprising: a vector modulator configured to adjust the in-phase and quadrature (I and Q) of the transmitted signal. LIN is being shown to show that the radar apparatus with the leakage cancellation circuit can include a vector modulator to adjust the I and Q signal channels of the transmitted signal. Such a design modification to CHOI’s design would be obvious as vector modulator are used in circuit design to perform phase shifts on a signal while controlling the amplitude of the signal. Thus, it would been obvious to modify CHOI with Lin to incorporate the feature above to create a system with more control of the transmitted signal used by the leakage cancellation signal to help in the reduction of the leakage observed at the receiver. 

Regarding claim 13, the combination of CHOI and Lin discloses
The LRA of Claim 12. However, CHOI fails to disclose, the adjustment to I and Q being controlled by the MCU in response to a determination made by the MCU based on the static leakage reading. 

Lin discloses, 
the adjustment to I and Q being controlled by the MCU (FIG. 1, DSP) in response to a determination made by the MCU based on the static leakage reading (Intro, paragraph 4, “The generation of controlling error vector is carried out in DSP by comparing the reference signal and the modulated error signal. Then the error vector is used to adjust the vector modulator.”; where the error vector is determined based on the leakage reading).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the feature of: the adjustment to I and Q being controlled by the MCU in response to a determination made by the MCU based on the static leakage reading. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI fails to disclose, the adjustment to I and Q being controlled by the MCU in response to a determination made by the MCU based on the static leakage reading. LIN is being shown to show that the radar apparatus with the leakage cancellation circuit can include a vector modulator to adjust the I and Q signal channels of the transmitted signal and Lin also being used to show that the controller (DSP) can control the phase of the I and Q channels of the vector modulator according to the leakage reading. Such a design modification to CHOI’s design would be obvious as vector modulators are used in circuit designs to perform phase shifts on a signal while controlling the amplitude of the signal and adjusting the phase of the I and Q channels of the vector modulator would allow for a more accurate leakage cancellation signal to be injected into the receiver to most efficiently reduce the leakage observed at the receiver. 

Regarding claim 14, the combination of CHOI and Lin discloses
The LRA of Claim 12. However, CHOI fails to disclose, the adjustment to I and Q being synchronized with a frequency sweep of the signal.

Lin discloses, 
 the adjustment to I and Q being synchronized with a frequency sweep of the signal (FIGs. 3a, 3b and 3b, show a frequency sweep with results with the canceled leakage signal spectrum and the cancelled leakage signal spectrum. Here we can see that the adjustments are synchronized with the frequency sweep in the figure 3b where the adjustments to I and Q are part of the leakage cancellation process as shown by the purpose of the vector modulator).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the feature of: the adjustment to I and Q being synchronized with a frequency sweep of the signal. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI fails to disclose, the adjustment to I and Q being synchronized with a frequency sweep of the signal. LIN is being shown to show that the adjustment to I and Q being synchronized with a frequency sweep of the signal when it disclose figures showing a specified frequency sweep and the results of the frequency sweep when using the leakage cancellation circuit and when not using the leakage cancellation circuit. The leakage cancellation circuit is controlling the adjustment made to the I and Q channels and therefore it is making these adjustments while synchronizing them to the frequency sweep. Such a design modification to CHOI’s design would be obvious as vector modulators are used to adjust the phase of the I and Q channels of the vector modulator and synchronizing them to a frequency sweep would allow for the leakage value to be determined at each frequency sweep. 

Regarding claim 16, CHOI discloses [Note: what CHOI fails to disclose is strike-through]
A low range altimeter (LRA) (FIG. 5, depicts a radar apparatus; Description, 3rd paragraph, “FMCW radar units can be used in water gauges and tachometers in altimeter tanks of aircraft.”), comprising: 
a transmitter (FIG. 5, AT1) including a signal generator (FIG. 5,  322), a first node (FIG. 5 first node between 323 and 322, the node closest to the PA 323), and a power amplifier (Fig. 5, 323), the signal generator configured to produce a frequency modulated continuous wave signal (Page 2, lines 26-27, “For example, the radar apparatus 100 may be a Frequency Modulation Continuous Wave (FMCW) radar apparatus), the first node coupled between the signal generator and the power amplifier (FIG. 5, the first node (i.e. first node between 323 and 322, the node closest to the PA 323) is coupled between signal generator 322 and 323); 
a receiver (FIG. 5, AT2) including a low-noise amplifier (Fig. 5, 331), a mixer (FIG. 5, 332), and an analog-to-digital converter (FIG. 5, 334); the mixer coupled between the low-noise amplifier, the first node, and the analog-to-digital converter (FIG. 5  depicts the mixer 332 coupled between the LNA 331, “the first node” (i.e. first node between 323 and 322, the node closest to the PA 323), and the ADC 334); 
at least one antenna (FIG. 5, AT1, AT2), the transmitter configured to transmit a first signal via the at least one antenna (FIG. 5, AT1), the receiver configured to receive a second signal via the at least one antenna (FIG. 5, AT2), the first signal being a transmitted signal and the second signal being a received signal (FIG. 5 depicts a radar apparatus, therefore, the first signal is a transmitted signal the second signal is a reflected version of the transmitted signal received at the receiver); 
an active leakage cancellation circuit (FIG. 5, leakage signal removal circuit 340) including a digital-to-analog converter (FIG. 5, DAC, 344), a variable attenuator (FIG. 5, filter 342 acts as a variable attenuator according to Page 4, Paragraph 11, “The controller 349 controls the filter 342, the phase shifter 347, And the amplifier 348. In his case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.” Therefore, the gain of filter 342 is controlled and thus the filter 342 acts as a variable attenuator), a phase shifter (FIG. 5, phase shifter 347), the transmitter exiting to the active leakage cancellation circuit (FIG. 5 depicts the transmitter signal existing from a second node (the second node being the node closes to the signal generator 322) in front of the PA 323 to the leakage cancellation circuit 340), the active leakage cancellation circuit configured to adjust a gain and a phase of the portion of the transmitted signal to generate a cancellation signal by the variable attenuator and the phase shifter (FIG. 3 depicts an amplifier 348 and phase shifter 347 and filter 342 which adjust the gain and phase of the portion of the transmitted signal to generate a cancellation signal; Page 4, Paragraph 11, the controller 349 controls the filter 342, the phase shifter 347, And the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.”; Page 4, paragraph 5,  “The phase shifter 247 can adjust the phase of the clutter and the leakage signal of the radio frequency. By way of example, the phase shifter 247 may invert the phase of the clutter and leakage signal of the radio frequency by 180 °), the active leakage cancellation circuit entering the receiver (FIG. 5 depicts the active leakage cancellation circuit entering the receiver behind LNA 331 by which it is injecting the cancellation signal into the receiver); and 
a microcontroller unit (MCU) (Fig. 5, controller 349), the MCU configured to: 
measure a static leakage reading from the analog-to-digital converter (Page 4, Paragraph 11, “The controller 349 may receive the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1) from the sensing circuit 341. The controller 349 can detect whether there is a clutter and a leakage signal in the digital signal corresponding to the (N + 1) -th cycle (CYC_N + 1).”); 
determine one or more gain adjustments for the variable attenuator and one or more phase adjustments for the phase shifter based on the static leakage reading (Page 4, Paragraph 11, “When the controller 349 detects the clutter and the leakage signal from the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1), the controller 349 controls the filter 342, the phase shifter 347, and the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal can be removed.” The phase shifter is also controlled via the microcontroller where the phase of the shifter is adjusted according to Page 4, paragraph 5,  “The phase shifter 247 can adjust the phase of the clutter and the leakage signal of the radio frequency. By way of example, the phase shifter 247 may invert the phase of the clutter and leakage signal of the radio frequency by 180 °.”; where, “determining one or more gain adjustments” is inherently done when performing the adjusting); and 
cause the variable attenuator to adjust the gain and cause the phase shifter to adjust the phase for generating the cancellation signal (Page 4, Paragraph 11, “When the controller 349 detects the clutter and the leakage signal from the digital signal corresponding to the (N + 1) th cycle (CYC_N + 1), the controller 349 controls the filter 342, the phase shifter 347, and the amplifier 348. In this case, More specifically, the controller 349 adjusts the gain of at least one of the filter 342, the phase shifter 347 and the amplifier 348 to adjust the gain of the received signal received from the low noise amplifier 331 and the leakage signal Can be removed.” The phase shifter is also controlled via the microcontroller where the phase of the shifter is adjusted according to Page 4, paragraph 5, “The phase shifter 247 can adjust the phase of the clutter and the leakage signal of the radio frequency. By way of example, the phase shifter 247 may invert the phase of the clutter and leakage signal of the radio frequency by 180 °.”).


Lin discloses, 
the active leakage cancellation circuit entering the receiver in front of the low noise amplifier  (FIG. 1 depicts the leakage cancellation circuit entering in front the LNA) by which the active leakage cancellation circuit is configured to inject the cancellation signal into the receiver to reduce leakage observed in the received signal (FIG. 1 depicts the leakage cancellation circuit entering in front the LNA, by which it is injected into the receiver;  Measured Results, second paragraph, “Fig. 3 shows in the single tone case, the adaptive cancellation scheme realized more than 45 dBc cancellation. Fig.3 (a) indicates that, before the leakage canceller works, the power level at receiver branch is -2.67 dBm, at 26.73 GHz. In Fig.3 (b), we can see, after the canceller executes, the power at receiver branch goes down dramatically to -51.33 dBm.”). 
the transmitter exiting to the active leakage cancellation circuit behind the power amplifier by which the active leakage cancellation circuit is configured to receive a portion of the transmitted signal from the transmitter (FIG. 1 depicts the transmitter sending a portion of the transmitted signal to the leakage cancellation circuit via the first node after the power amplifier (positioned right after the signal generator)

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify CHOI with Lin to incorporate the features of: the active leakage cancellation circuit entering the receiver in front of the low noise amplifier by which the active leakage cancellation circuit is configured to inject the cancellation signal into the receiver to reduce leakage observed in the received signal and the transmitter exiting to the active leakage cancellation circuit behind the power amplifier by which the active leakage cancellation circuit is configured to receive a portion of the transmitted signal from the transmitter. Both CHOI and Lin are considered analogous arts as they both disclose radar apparatus circuitry used to reducing the leakage signal observed at a receiver by injecting a leakage cancellation signal into the receiver. CHOI is very similar to the instant application as it disclose all the feature of claim 1; however, CHOI discloses a circuit where the leakage cancellation signal is being injected after the LNA in the receiver and where the portion of the transmitted signal sent to the leakage cancellation signal is sent before the power amplifier in the transmitter portion. LIN is being shown to show that the leakage cancellation signal can be injected into receiver in front of the LNA in the receiver and the portion of the transmitted signal being sent to the leakage cancellation circuit can be sent after the power amplifier in the transmitter portion. Such a modification to the design on CHOI would be obvious as the leakage cancellation signal can be amplified according to the strength needed to reduce the leakage observed in the receiver and the transmitted signal can be amplified prior to being sent to the leakage cancellation circuit to help in noise removal. Such a design would also be more efficient in the case of a single TX/RX antenna design using a circulator. Thus, it would been obvious to modify CHOI with Lin to incorporate the features above to create a more optimized system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648